Title: To John Adams from Oliver Wolcott, Jr., 1 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department
 Trenton October 1st. 1798.

I have the honour to submit to your consideration two letters from Edward Carrington Esquire, dated September 20th & 22d.—a letter from D. Stephenson Esquire dated September 6th.—a letter from John Haymond Esquire, dated September 4th:—also a letter from Thomas Tinsley Esquire—dated September 22d. 1798.
The opinions of Colo: Carrington, Supervisor, and Thomas Tinsley Esquire, the Commissioner first named, concur in favour of Alexander Nelson Esquire, to be Commissioner for the first division, vice D. Stephenson Esquire who has declined—and in favour of Maxwell Armstrong Esquire to be Commissioner for the second division, vice John Haymond who has declined.—
I take the liberty to submit these papers, with two blank Commissions to the consideration of the President.
I have taken measures to ascertain the relative pretensions of the Candidates for the Naval Office at Portsmouth.—
I have the honour to be / with perfect respect / Sir, / Your Obedient Servant.
Oliv Wolcott